EXHIBIT 10.4

 

CREDENCE SYSTEMS CORPORATION 2005 STOCK INCENTIVE PLAN

 

2005 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

 

Grantee’s Name and Address:                                         
                                                                     
                                                                     
                          

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Non-Qualified Stock
Option Award (the “Notice”), the Credence Systems Corporation 2005 Stock
Incentive Plan (the “Plan”), and the Credence Systems Corporation 2005
Non-Employee Director Option Program (the “Program”), as amended from time to
time, and the Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan and the Program shall have the same defined meanings
in this Notice.

 

Award Number

                                                                   

Date of Award

                                                                   

Vesting Commencement Date

                                                                   

Exercise Price per Share

  $                                                               

Total Number of Shares subject

to the Option (the “Shares”)

                                                                   

Total Exercise Price

  $                                                               

Type of Option:

  Non-Qualified Stock Option

Expiration Date:

                                                                   

Post-Termination Exercise Period:

  Six (6) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

[to be determined]

 

In the event the Grantee’s Continuous Service terminates as a result of his or
her death, Disability or a Qualifying Retirement (as defined in the Program),
the Option automatically shall become fully vested and exercisable immediately
prior to the date of such termination of Continuous Service.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.

 

Credence Systems Corporation, a Delaware corporation By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

 

The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement. The Grantee hereby agrees that all questions of interpretation
and administration relating to this Notice, the Plan, the Program and the Option
Agreement shall be resolved by the Administrator in accordance with Section 14
of the Option Agreement. The Grantee further agrees to the venue selection and
waiver of a jury trial in accordance with Section 15 of the Option Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.

 

Dated:  

 

--------------------------------------------------------------------------------

  Signed:  

 

--------------------------------------------------------------------------------

                                            Grantee

 

2



--------------------------------------------------------------------------------

Award Number:             

 

CREDENCE SYSTEMS CORPORATION 2005 STOCK INCENTIVE PLAN

 

2005 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

1. Grant of Option. Credence Systems Corporation, a Delaware corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Non-Qualified Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Non-Qualified Stock Option Award Agreement (the “Option
Agreement”), the Company’s 2005 Stock Incentive Plan (the “Plan”), and the
Company’s 2005 Non-Employee Director Option Program (the “Program”), as amended
from time to time, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan and the Program shall have the
same defined meanings in this Option Agreement.

 

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

 

2. Exercise of Option.

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan, the Program and this Option Agreement. The
Option shall be subject to the provisions of Section 3.07 of the Program
relating to the exercisability or termination of the Option in the event of a
Corporate Transaction or a Change in Control. The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator. In no event shall the
Company issue fractional Shares.

 

(b) Method of Exercise. The Option shall be exercisable by delivery of an
Exercise Notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price. The Option shall be deemed to be exercised
upon receipt by the Company of such notice accompanied by the Exercise Price,
which, to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 3(d), below.

 

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements

 

1



--------------------------------------------------------------------------------

acceptable to the Administrator for the satisfaction of applicable income tax
and employment tax withholding obligations, including, without limitation, such
other tax obligations of the Grantee incident to the receipt of Shares. Upon
exercise of the Option, the Company or the Grantee’s employer may offset or
withhold (from any amount owed by the Company or the Grantee’s employer to the
Grantee) or collect from the Grantee or other person an amount sufficient to
satisfy such tax withholding obligations.

 

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(a) cash;

 

(b) check;

 

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised, provided,
however, that Shares acquired under the Plan or any other equity compensation
plan or agreement of the Company must have been held by the Grantee for a period
of more than six (6) months (and not used for another Award exercise by
attestation during such period); or

 

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. If the exercise of the Option within the applicable time
periods set forth in Section 5, 6, 7 and 8 of this Option Agreement is prevented
by the provisions of this Section 4, the Option shall remain exercisable until
one (1) month after the date the Grantee is notified by the Company that the
Option is exercisable, but in any event no later than the Expiration Date set
forth in the Notice.

 

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In no
event, however, shall the Option be exercised later than the Expiration Date set
forth in the Notice. In the event of the Grantee’s change in status from
Employee, Director or Consultant to any other status of Employee, Director or
Consultant, the Option shall

 

2



--------------------------------------------------------------------------------

remain in effect and the Option shall continue to vest in accordance with the
Vesting Schedule set forth in the Notice. Except as provided in Sections 6, 7
and 8 below, to the extent that the Option was unvested on the Termination Date,
or if the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.

 

6. Qualifying Retirement of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Qualifying Retirement (as defined
in the Program), the Grantee may, but only within twelve (12) months commencing
on the Termination Date (but in no event later than the Expiration Date),
exercise the Option. If the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.

 

7. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the Option. If the Grantee does not
exercise the Option within the time specified herein, the Option shall
terminate.

 

8. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Qualifying Retirement or Disability, the person who acquired the
right to exercise the Option pursuant to Section 9 may exercise the portion of
the Option that was vested at the date of termination within twelve (12) months
commencing on the date of death (but in no event later than the Expiration
Date). If the vested portion of the Option is not exercised within the time
specified herein, the Option shall terminate.

 

9. Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution, provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator. Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised (a)
by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

 

10. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

 

11. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the federal tax consequences of exercise of the
Option and

 

3



--------------------------------------------------------------------------------

disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercise of Non-Qualified Stock Option. On exercise of a Non-Qualified Stock
Option, the Grantee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
the Grantee is an Employee or a former Employee, the Company will be required to
withhold from the Grantee’s compensation or collect from the Grantee and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(b) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for more than one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes.

 

12. Entire Agreement: Governing Law. The Notice, the Plan, the Program and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. The Notice, the Plan, the Program and this Option Agreement are to
be construed in accordance with and governed by the internal laws of the State
of California without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties. Should any
provision of the Notice, the Plan, the Program or this Option Agreement be
determined to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

13. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

14. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, the Program or this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

4



--------------------------------------------------------------------------------

15. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan, the Program or
this Option Agreement shall be brought in the United States District Court for
the Northern District of California (or should such court lack jurisdiction to
hear such action, suit or proceeding, in a California state court in the County
of Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 15 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

16. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other part.

 

END OF AGREEMENT

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

CREDENCE SYSTEMS CORPORATION 2005 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Credence Systems Corporation

1421 California Circle

Milpitas, California 95035

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                     ,          the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase                      shares of the Common Stock (the “Shares”) of
Credence Systems Corporation (the “Company”) under and pursuant to the Company’s
2005 Stock Incentive Plan, the Company’s 2005 Non-Employee Director Option
Program (the “Program”), as amended from time to time, and the Non-Qualified
Stock Option Award Agreement (the “Option Agreement”) and Notice of
Non-Qualified Stock Option Award (the “Notice”) dated                     ,
            . Unless otherwise defined herein, the terms defined in the Plan and
the Program shall have the same defined meanings in this Exercise Notice.

 

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan, the Program and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

 

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.

 

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

6. Taxes. The Grantee agrees to satisfy all applicable non-U.S., federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.

 

1



--------------------------------------------------------------------------------

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

9. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

13. Entire Agreement. The Notice, the Plan, the Program, and the Option
Agreement are incorporated herein by reference, and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

 

2



--------------------------------------------------------------------------------

Submitted by:   Accepted by: GRANTEE:   CREDENCE SYSTEMS CORPORATION     By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

                            (Signature)         Address:   Address:

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

1421 California Circle

Milpitas, California 95035

 

3